Title: To Thomas Jefferson from James Simpson, 12 February 1793
From: Simpson, James
To: Jefferson, Thomas


Gibraltar, 12 Feb. 1793. He encloses two dispatches from Humphreys and a duplicate of one he had forwarded from the late Thomas Barclay some weeks ago by the English ship Norfolk, Wilson master, bound for Baltimore. By the death of his “much esteemed Friend” Barclay he has been placed in “a very particular situation,” since Barclay after arriving from Lisbon did not take a receipt for the money left with him nor for several packages containing articles left in his charge and intended for the public service in Morocco. Humphreys came to Gibraltar with the first news of Barclay’s death and allowed him to be present at the opening of the papers Barclay left with him. The public papers that have been selected and sealed up state exactly the sum he received from Barclay and the details of the packages containing the presents. He has delivered to Humphreys the statements and accounts for immediate transmittal to TJ, and anything else TJ needs will be sent at once. He had been sharing with Barclay news that he collected for Russia regarding the disputed Moroccan succession. Predicting when the matter will be settled is impossible, since other pretenders besides Muleys Ischem and Suliman are quiet now but are certain to press their claims when opportunity permits. In accordance with Humphreys’s request, he will advise TJ of any interesting news from Morocco and gladly render any acceptable service in his power. Humphreys sailed for Lisbon on an English ship this morning, with weather that promises a very short passage.
